DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 19, 23–28, 31–34, and 37 is/are pending.
Claim(s) 1–18, 20–22, 29, 30, 35, 36, and 38 is/are canceled.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael G Raucci (Reg. No. 61,444) on 14 December 2021.
The application has been amended as follows:
IN THE CLAIMS:
Please cancel claims 30, 35, 36, and 38
19. A lithium-ion battery comprising an anode, a cathode, and an electrolyte,
wherein the electrolyte comprises a solvent,
wherein the solvent consists of:
from more than85 to 95 vol% of methyl butyrate based on a total volume of the solvent, and
from less than 15 to 5 vol% of at least one non-fluorinated carbonate selected from the group consisting of ethylene carbonate (EC), propylene carbonate (PC), butylene carbonate (BC), vinylene carbonate (VC), diethylene carbonate (DEC), dimethylene carbonate (DMC), and ethylmethylcarbonate (EMC) based on the total volume of the solvent,
wherein the electrolyte has a salt concentration of greater than 1.2M and less than 4.0M, and
wherein the anode is a lithium titanate oxide.
 
37. The lithium-ion battery of claim [[35]]32,
wherein the salt concentration is about 1.2M to about 1.6M.

Allowable Subject Matter
Claim(s) 19, 23–28, 31–34, and 37 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Deng (WO 2017/120884 A1) discloses a lithium-ion battery (12) comprising an anode (24), a cathode (20), and an electrolyte (28, P8/L3–P9/L7), wherein the electrolyte comprises a solvent, wherein the solvent consists of from more than 75 to 95 vol% of methyl butyrate based on a total 
Deng does not disclose, teach, or suggest the following distinguishing feature(s):
A lithium-ion battery comprising an electrolyte, wherein the electrolyte comprising a solvent including from 85 to 95 vol% of methyl butyrate based on a total volume of the solvent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725